Mr. Justice Morris
delivered the opinion of the Court:
It seems to us that tbe order appealed from is without warrant in law and beyond tbe jurisdiction of tbe court to make. Either tbe estate in controversy belongs to tbe heirs at law and next of kin of tbe deceased, or it belongs to tbe beneficiaries named in tbe will and represented by tbe executor. If it belongs to the heirs at law and next of kin, as it certainly does, if tbe will is shown to be invalid, it would be a perversion of justice to take their money and use it in an attempt to defeat their *468just right: and such, of course, would be the result of the order in question. On the contrary, if the estate belongs to the beneficiaries under the will, it is for them, and not for their opponents, to defray, at least in the first instance, the cost and expense necessary for the establishment of their right. Now the substantial matter in issue is this question of the ownership of the estate; and it would be a most extraordinary doctrine that one set of contestants should not only bear the ordinary costs of court, whether they succeeded or failed in the litigation, but even should be required to place weapons in the hands of their opponents wherewith to contest their claims.
We have held, and it has been held in Maryland, from which we have derived our testamentary law, and it has been decided elsewhere, that an executor who has successfully defended á will against attack upon it may, in the discretion of the court, be allowed for counsel fees and costs expended by him in such defense. We have also held in the case of Tuohy v. Hanlon, 18 App. D. C. 225, as it has likewise been held in Maryland, “that an executor, seeking unsuccessfully to maintain the validity of the will which he has propounded, after the issue of letters testamentary to him, is entitled to be allowed for counsel fees in his account, notwithstanding that in the contest the will has been overthrown and held for naught, if he has acted in good faith.” We have even gone farther, and in that case have held that even before a will has been admitted to probate, and when a caveat has been filed against such probate, and upon the issues then raised, the caveators have been successful and have overthrown the will, the executor therein named might be allowed his costs and counsel fees in defending the will, if it appears that he has acted, in good faith; but that is the utmost limit to which the right of such allowance can be carried. The case affords no precedent for the order which was rendered in the present case.
In the case of Tuohy v. Hanlon there were, as in the case now before us, two issues, — one of testamentary capacity and the other of undue influence; and the executor was not the person supposed or assumed to be charged with the exercise of such undue influence. No testimony whatever was adduced on the trial *469to sustain the charge of undue influence by anyone; but the issue as to testamentary capacity was found by the jury in favor of the caveators, although the presiding justice had grave doubts whether there was sufficient testimony to support the verdict. Upon this condition of things, after the trial had fully developed the fact that the executor had acted throughout in good faith, he petitioned for the allowance of his counsel fees, notwithstanding that the will had been overthrown, and his petition was granted. This ruling we sustained upon appeal taken to this court.
Clearly this case is very different from that now before us. In the case of Tuohy v. Hanlon, there was no charge of undue-influence against the executor; here the charge of undue influence in the procurement of the will is specifically and principally made against the executor. In the case of Tuohy v. Hanlon the allowance was not made or sought to be made until after the good faith of the executor had been judicially established after full and complete investigation; here it is sought to assume such good faith in advance and to predetermine that issue in favor of the executor without investigation or trial of any kind. If, upon the trial of the issues formulated or to be formulated in the case, the issue of undue influence should be found against the executor, there will then be positive proof against him that he has acted in bad faith; and yet, under the order here complained of, he will have'been allowed the reimbursement which should only be allowed to those acting in good faith; or rather, to his original bad faith and wrongful conduct in the fraudulent procurement of the will, he will have added, with the sanction of the court, the spoliation of the estate belonging to the caveators and its appropriation to his own use for the maintenance of his own fraud. A doctrine that would lead to such a conclusion as this cannot be right.
The element of good or bad faith in the present caséis involved in the issue of undue influence in the procurement of the will! That issue remains to be-tried. The question of the executors’ good faith cannot be determined until such trial has been had. Manifestly it would not only be improper for the court to pre*470judge that question, but it is without jurisdiction to do so at the present stage of the case. Being without jurisdiction to determine that question at this time, the court has no authority tó make an allowance based upon its ultimate determination in favor of the appellee.
We are not insensible to the difficulties and hardships which may sometimes result from the fact that an executor of a will or the beneficiaries under it may not have the means wherewith to defend it successfully, when, perhaps, it is a good and valid will that should be sustained; but such difficulties may occur on either side, and they cannot suffice to justify the taking of one person’s money and appropriating it to the use of another by arbitrary judicial action. Neither are we insensible to the fact that the testamentary dispositions of deceased persons are too often recklessly attacked by disappointed or unprincipled relatives and overthrown by the verdicts of juries who are too prone to nullify wills which do not suit their own special views of what testators should do; but neither is this difficulty to be obviated by the arbitrary judicial transfer of a portion of the decedent’s estate to the executor and beneficiaries under the will.
If upon the trial of the issues in this case the executor sustains the validity of the will, or if upon such trial he shows that he has acted in good faith throughout, although the will may be overthrown for the want of testamentary capacity in the deceased, he may, in the discretion of the court, have an allowance out of the estate for costs and counsel fees; but if the will is not sustained, and the issue of undue influence is decided against him, and it is thereby shown that he has not acted in good faith, he should not be entitled to such allowance now or at any other time.
We are of opinion that the order appealed from should be reversed with costs, and that the cause be remanded to the Supreme Court of the District of Columbia for further proceedings therein according to law. And it is so ordered. Reversed.